Citation Nr: 0813720	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  06-03 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for major depressive disorder.

2.  Entitlement to an initial disability rating in excess of 
10 percent for lumbar spine degenerative joint disease.


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel








INTRODUCTION

The veteran served on active duty from June 1982 to June 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.


FINDINGS OF FACT

1.  The veteran's major depressive disorder has resulted in 
significant occupational and social impairment, due to 
depression, daily anxiety attacks, self-cutting, suicidal 
ideation, auditory hallucinations, hyperactive startle 
response, mild hypervigilance, occasionally scattered thought 
processes, loss of bowel control, feelings of helplessness 
and hopelessness, social withdrawal, and decreased libido.  

2.  Throughout the pendency of this appeal, the record lacks 
evidence that the veteran has total occupational and social 
impairment, as a result of his service-connected major 
depressive disorder, due to gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  There is no evidence of hospitalization related to 
major depressive disorder.

3.  The veteran's lumbar spine degenerative joint disease is 
characterized by subjective complaints of pain and flare-ups 
every two to three months.  There is no evidence of any 
limitation of motion of the thoracolumbar spine, muscle 
spasms, guarding, abnormal gait, or abnormal spinal contour.



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 70 
percent, but no higher, for major depressive disorder have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.21, 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for an initial disability rating in excess 
of 10 percent for lumbar spine degenerative joint disease 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.25, 4.40, 4.45, 4.7, 4.71a, Diagnostic Codes 5235-
5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by May 2004, July 2004, and March 2006 letters, 
with respect to the initial claims of entitlement to service 
connection and the subsequent claims of entitlement to an 
increased disability ratings.  The March 2006 letter also 
indicated that in determining a disability rating, the RO 
considered evidence regarding nature and symptoms of the 
condition, severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  The 
evidence that might support a claim for an increased rating 
was listed.  The veteran was told that ratings were assigned 
with regard to severity from 0 percent to 100 percent, 
depending on the specific disability.  

In any event, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court), in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  As the instant 
appeal originates from the grant of service connection for 
the disability at issue.  Consequently, Vazquez-Flores is 
inapplicable.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the May 2004, July 2004, and March 2006 letters.  As such, 
the veteran was aware and effectively notified of information 
and evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim 
of entitlement to an initial disability rating in excess of 
70 percent for major depressive disorder and entitlement to 
an initial disability rating in excess of 10 percent lumbar 
spine degenerative joint disease, any potentially contested 
issue regarding a downstream element is rendered moot.  
Again, the veteran is not prejudiced by the Board's 
consideration of the pending issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in May 2004 and July 2004, 
prior to the adjudication of the matter in September 2004.  
Additionally, the record contains December 2006 and November 
2007 supplemental statements of the case and rating decision 
following the March 2006 letter.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (holding that a timing error 
can be cured when VA employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the May 2004, July 2004, and March 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, and VA examination reports dated in June 
2004.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.                 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision raised them.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 595 (1991).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Major Depressive Disorder

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. §§ 4.126, 4.130 (2007).

Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130 (2007).

Ratings are assigned according to the manifestation of 
particular symptoms.  A 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent rating is appropriate when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships. 

Finally, a 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Code 9411 (2007).

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).

The Board notes, however, that a GAF score reflects merely an 
examiner's opinion of functioning levels and in essence 
represents an examiner's characterization of the level of 
disability that by regulation is not, alone, determinative of 
the appropriate disability rating.   See also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).

Nevertheless, it is noted that a disability rating depends on 
evaluation of all the evidence, and an examiner's 
classification of the level of a psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage disability rating to be 
assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995).

Upon review of the medical evidence of record, the Board 
finds that the veteran's service-connected major depressive 
disorder warrants an initial disability rating of 70 percent, 
but no higher.  In June 2004, upon pre-discharge examination, 
the veteran was diagnosed as having major depressive disorder 
and assigned a GAF of 50.  At that time, the veteran was 
oriented in all three spheres and there was no evidence of a 
thought disorder or cognitive impairment.

The record contains VA treatment reports, dated from June 
2004 to November 2007, which demonstrate that the veteran's 
major depressive disorder results in significant impairment 
and serious symptomatology.  VA treatment records have 
consistently reported that the veteran's major depressive 
disorder has resulted in depression, daily anxiety attacks, 
self-cutting, suicidal ideation, auditory hallucinations, a 
hyperactive startle response, mild hypervigilance, and 
scattered thought processes.  The veteran also loses controls 
of his bowels when he is anxious.  He experiences some 
feelings of helplessness and hopelessness.   His social 
withdrawal and lack of libido have resulted in estrangement 
from his wife.   Although the veteran has not exhibited any 
specific intent or plan, he does experience suicidal 
ideation.  On several occasions treatment providers have 
suggested that the veteran remove guns from his bedside 
and/or leave his guns with friends.  GAF scores have ranged 
between 47 and 49, denoting serious symptomatology.  
Accordingly, the veteran's service-connected major depressive 
disorder warrants a 70 percent evaluation, but not higher.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The record does not support a finding that the veteran is 
entitled to a rating in excess of 70 percent at any point 
during this appeal for his service-connected major depressive 
disorder.  The medical evidence of record does not 
demonstrate that the veteran has total occupational and 
social impairment due to gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; disorientation to time or 
place; or memory loss for names of close relatives, own 
occupation, or own name.  All of the VA psychiatric 
consultations and mental health assessments have found the 
veteran oriented in all three spheres, the veteran's long 
term and short term memory have been intact, and his personal 
hygiene has been appropriate.  Additionally, his attention, 
concentration, insight, and judgment are appropriate.  His 
speech is normal in rate, volume, and articulation.  The 
veteran's major depressive disorder has not resulted in 
obssesional rituals, delusions, flashbacks, or nightmares.  
Although his thought processes have been scattered, on 
occasion, the veteran has not demonstrated any looseness of 
associations or flight of ideas.  As to thought content, 
despite his feelings of helplessness or hopelessness, there 
has been no evidence of delusions or obsessions.  
Accordingly, the veteran's major depressive disorder has not 
manifested to the degree of severity with the complete degree 
of disabling impact as anticipated by a 100 percent 
evaluation as defined by regulation.

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), but notes that the evidence does not suggest 
that the regular schedular criteria are inadequate to 
evaluate his major depressive disorder.  The Board 
acknowledges that during service an examiner opined that the 
veteran would be unemployable; post-service records, however, 
indicate that he veteran has maintained full-time employment 
on base and been enrolled in school through vocational 
rehabilitation.   There is no indication that the veteran's 
major depressive disorder, in and of itself, is productive of 
marked interference with employment, necessitates frequent 
hospitalization, or that the manifestations associated with 
this disability are unusual or exceptional.   Accordingly, 
referral for consideration of extraschedular rating is not 
warranted.

In conclusion, the veteran's service-connected major 
depressive disorder warrants an initial disability rating of 
70 percent, but no higher.  

Lumbar Spine Degenerative Joint Disease

The veteran alleges entitlement to an initial disability 
rating in excess of 10 percent for his lumbar spine 
degenerative joint disease.  He argues that an increased 
disability rating is warranted because he experiences pain on 
a daily basis and his back gives away every two to three 
months. 

As noted, disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran. 38 C.F.R. § 
4.3 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2007).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2007).

Under the General Rating Formula as applicable to the 
veteran's lumbar spine degenerative joint disease, a 10 
percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating requires forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.

These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243, effective 
September 26, 2003.  The current claim on appeal was received 
in April 2004.  

The rating criteria under the General Formula for Diseases 
and Injuries of the Spine also, in pertinent part, provide 
the following Notes:

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion. Id.

Note (3) states that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors note the result of the disease or injury of 
the spine, the range of motion of the spine in particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4) indicates that each range of motion measurement 
should be rounded to the nearest 5.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one of more of the following: difficulty walking 
because of the limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6) provides that VA should separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except whether there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.

Intervertebral disc syndrome is to be rated under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
a higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.

Intervertebral disc syndrome rated based on incapacitating 
episodes provides that a 10 percent evaluation is assigned 
with incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 
12 months.  A 20 percent evaluation is assigned with 
incapacitating episodes of having a total duration of at 
least two weeks but less than four weeks during the past 12 
months; a 40 percent evaluation is assigned with 
incapacitating episodes of having a total duration of at 
least four weeks but less than six weeks during the past 12 
months; and a 60 percent evaluation is assigned with 
incapacitating episodes of having a total duration of at 
least six weeks during the past 12 months.

Note (1):  For purposes of evaluations under DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Upon examination in June 2004, the veteran demonstrated full 
range of motion of the lumbar spine.  Flexion was to 90 
degrees.  Extension was to 30 degrees.  Lateral flexion was 
to 30 degrees, bilaterally.  Rotation was to 54 degrees, 
bilaterally.  Curvature of the spine was normal.  There was 
no pelvic tilt or paraspinal tenderness.  The veteran was 
able to stand on his heels and toes.   Lower extremity 
reflexes were 2+/4 and strength was 5/5.  Sensation was 
intact to light touch in the lower extremities.  As to 
DeLuca, no pain was noted throughout the veteran's range of 
motion.  Additionally, there was no pain, fatigue, weakness, 
or incoordination noted with repetitive motion.  The examiner 
indicated that there was no additional loss in range of 
motion with repetitive motion.  X-rays revealed partial 
lumbarization of S1, moderate loss of disc space height 
dorsally at L5-S1, and grade I retrolisthesis.   There was 
mild facet atrophy of the lower lumbar spine.  The veteran 
was diagnosed as having mild to moderate lumbar degeneration, 
without functional limitation.  

The Board notes that VA treatment records dated from 
discharge (June 2004) until November 2007 are silent as to 
complaints of or treatment for any lumbar spine disability.

Upon review of the aforementioned evidence, the Board finds 
that the veteran's lumbar spine degenerative joint disease 
does not warrant an initial disability rating in excess of 10 
percent.  The veteran's lumbar spine degenerative joint 
disease has not resulted in forward flexion of the 
thoracolumbar spine between 30 and 60 degrees, or the 
combined range of motion of the thoracolumbar spine less than 
120 degrees; or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, such as 
to warrant the next available schedular rating of 20 percent.  
Rather, the evidence indicates that the veteran's lumbar 
spine disability is solely characterized by subjective 
complaints of pain.  There is no evidence of limitation of 
motion, guarding, muscle spasms, abnormal gait, or abnormal 
spinal contour.  Accordingly, an initial rating in excess of 
10 percent is not warranted for the veteran's lumbar spine 
disability.

An increased disability rating is also not available based on 
incapacitating episodes.  In order to warrant an increased 
disability rating the evidence would have to show that he had 
incapacitating episodes of having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.  This is not shown in the record.  

A separate rating may be assigned based on neurological 
deficit; however, the evidence of record does not demonstrate 
any neurological defects.  Sensory and reflex examinations 
were normal and the veteran has not been diagnosed as having 
intervertebral disc syndrome.  Additionally, the veteran has 
denied any radiating pain, loss of sensation, or bowel or 
bladder dysfunction.  In light of this evidence, a separate 
rating is not warranted for neurological defect.  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected lumbar spine degenerative joint 
disease, which would take the veteran's case outside the norm 
so as to warrant an extraschedular rating.  Although the 
veteran may no longer work in the concrete business, there is 
no indication that his lumbar spine degenerative joint 
disease, in and of itself, is productive of marked 
interference with employment, necessitates frequent 
hospitalization, or that the manifestations associated with 
this disability are unusual or exceptional.  Under the 
circumstances of this case, the Board finds that the assigned 
10 percent disability rating assigned to the veteran's lumbar 
spine degenerative joint disease adequately reflects the 
clinically established impairments experienced by the 
veteran, and referral for consideration of extraschedular 
ratings by the Director of the Compensation and Pension 
service is not appropriate.

In conclusion, the preponderance of the evidence is against 
the claim of entitlement to an initial disability rating in 
excess of 10 percent for the veteran's service-connected 
lumbar spine degenerative joint disease.


ORDER

Entitlement to an initial disability rating of 70 percent for 
major depressive disorder is granted.

Entitlement to an initial disability rating in excess of 10 
percent for lumbar spine degenerative joint disease is 
denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


